DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) submitted on 9/2/2020, 8/30/2021, 9/15/2021, 10/4/2021 has/have been considered by the Examiner and made of record in the application file.

                                                       Allowable Subject Matter
Claims 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 8, and 14): 
A Trusted Geolocation Beacon And A Method For Operating A Trusted Geolocation Beacon” by Rykowski US2017/0164142A1, and “Multimedia Broadcast/multicast Service Information Obtaining Method For Receiving E.g. Evolved Multimedia Broadcast/multicast Service, Involves Outputting Service Information Through User Interface”  By Cho et al., US20100157872A1 fails to disclose or anticipate the specific data broadcast system.  While Lamb and Edge disclose the notion of broadcast systems with geography based filtering, that filtering does not take into account user preferences associated with a determined region as recited in the claims.  Nor does the prior art take a geographically filtered broadcast system (e.g., SAME Radios, Amber Alerts, Emergency broadcasts) and perform filtering based on a quantity threshold for a number of devices in a specific regions.  The conjunctive requirement of both those elements, let alone one was enough to take the claims outside of the prior art. Edge in view of Cho comes close to the claims, but is still missing recited elements are discussed above.   
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 5 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642